FILED
                             NOT FOR PUBLICATION                            APR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EUGENIO ORTEGA-CAZARRUBIA,                       No. 10-70627
a.k.a. Eugenio C. Ortega,
                                                 Agency No. A090-112-666
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Eugenio Ortega-Cazarrubia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law and constitutional claims, Khan v.

Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Ortega-Cazarrubia does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1989 conviction for

sexual battery under California Penal Code § 243.4.

      The BIA correctly determined that Ortega-Cazarrubia is ineligible for relief

under former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his

ground of removability lacks a statutory counterpart in a ground of inadmissibility.

See 8 C.F.R. § 1212.3(f)(5). Ortega-Cazarrubia’s legal and constitutional

challenges to this determination are foreclosed by Abebe v. Mukasey, 554 F.3d
1203, 1207, 1208 n.7 (9th Cir. 2009) (en banc) (per curiam).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70627